Citation Nr: 1002542	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for right 
acromioclavicular (AC) joint arthritis, with global capsular 
tightness, claimed to be residuals of a right shoulder 
injury.  

2.	Entitlement to service connection for the residuals of a 
low back injury, to include sciatica.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1985 to May 1987.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), that, in pertinent part, 
denied service connection for the residuals of a low back 
injury and the residuals of a right shoulder injury.  An 
October 2005 rating decision denied service connection for 
sciatica claimed as a residual of a low back injury.  In 
October 2009, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  

The matter of service connection for residuals of a low back 
injury, to include sciatica, is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.


FINDING OF FACT

The Veteran's right shoulder pain in service was acute and 
resolved, and a chronic right shoulder disability was not 
manifested in service; arthritis of the AC joint was not 
manifested in the first postservice year; and the Veteran's 
current right shoulder disability, AC joint arthritis, with 
global capsular tightness, is not shown to be related to his 
service, to include as due to injury therein.  




CONCLUSION OF LAW

Service connection for a right shoulder disability, including 
AC joint arthritis, with global capsular tightness, is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
September 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March 
2006 and June 2007 letters also explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing, as well as informing the appellant 
of disability rating and effective date criteria.  The April 
2007 statement of the case (SOC) and a January 2009 
supplemental statement of the case (SSOC) readjudicated the 
matter after the appellant and his representative responded 
and further development was completed  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in January 2007.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran provided additional evidence at his hearing 
before the undersigned in October 2009, waiving consideration 
of this evidence by the RO.  Although he stated at his 
hearing that he was receiving ongoing physical therapy for 
his right shoulder disability, given the findings on the 
January 2007 VA examination, there is no indication that 
these records would have an impact on this decision.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in a specified period of time postservice 
(one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs show that no pertinent shoulder 
abnormality was noted when he was examined for entry on 
active duty,.  In April 1986, he was seen for right shoulder 
pain of approximately two weeks duration.  He stated that he 
hurt his shoulder throwing a softball.  It was reported that 
he had a previous history of shoulder separations times two.  
The assessment was mild muscle strain.  There are no further 
complaints or manifestations of a right shoulder disability 
noted in the STRs.  On examination for separation from 
service in May 1987, the upper extremities were normal on 
clinical evaluation.  

Postservice treatment records include an April 2005 
examination report from a private physician, who indicated 
that physical examination of the upper extremities was 
unremarkable.  VA outpatient treatment records, dated in 
January 2006, include a history of right shoulder pain.  On 
January 2007 VA examination, the Veteran's pertinent medical 
history (of normal service entrance examination, complaints 
of right shoulder pain in service, history of two prior 
dislocations) was noted.  The examiner noted that the 
examination was for the purpose of providing an opinion as to 
whether or not a current right shoulder disability was 
related to the incident in service.  Examination of the right 
shoulder found some limitation of motion.  X-rays showed no 
evidence of fracture or dislocation, and no evidence of 
significant arthritic changes of the glenohumeral joint.  
There was some mild spurring of the AC joint that was 
consistent with mild to moderate arthritis.  The diagnosis 
was mild right AC joint arthritis, with global capsular 
tightness.  The examiner stated that the current diagnoses 
were more likely related to the Veteran's body habitus and 
non-service-connected diabetes.  The history of injury prior 
to service was also noted.  The examiner stated that, as an 
orthopedic surgeon, the current right shoulder condition was 
less likely as not caused by or the result of military 
service.  

The Board finds that the competent evidence of record does 
not support a finding that a right shoulder disability, 
diagnosed as mild AC joint arthritis, with global capsular 
tightness, is related to the Veteran's service.  Although he 
had a complaint of right shoulder pain during service, such 
was acute and transitory, as it was not noted in later STRs 
or on service separation examination.  Furthermore, arthritis 
of the AC joint was not manifested in the first postservice 
year (so as to trigger application of the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112)  .  The January 
2007 VA examiner, in essence, opined that the shoulder 
disability is unrelated to the Veteran's service.  The Board 
finds that the VA examiner's opinion, which was based on 
review of the record and examination of the Veteran, and 
supported by stated rationale, is probative of the medical 
nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  There is no competent (medical) evidence even 
suggesting that there is a nexus between a right shoulder 
disability and the Veteran's service.  Although the Veteran, 
in oral and written arguments, asserts that his right 
shoulder disability is related to his service, medical 
diagnosis and causation are medical questions beyond the 
competence of a layperson.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, his lay assertions have no probative 
value in this matter.  

The preponderance of the evidence is against the claim of 
service connection for a right shoulder disability, diagnosed 
as arthritis of the AC joint, with global capsular tightness.  
Accordingly, the claim must be denied.  

ORDER

Service connection for right AC joint arthritis, with global 
capsular tightness, claimed as residuals of a right shoulder 
injury, is denied


REMAND

The Veteran also seeks service connection for a low back 
disability, to include sciatica.  An April 2005 private 
treatment records reports lumbosacral spine X-rays that show 
slight lumbosacral disc space narrowing.  The Veteran was 
noted to have sciatica in March 2005.  May 2009 MRI studies 
show retrolisthesis of L4 on L5 and anterolisthesis of L5 on 
S1.  The Veteran's STRs show that he sustained a coccyx 
injury in August 1985; service connection has been 
established for "chronic osteal ligamentous of the coccyx", 
rated 10 percent.  The Veteran testified at his hearing on 
appeal that he has had low back pain and sciatica since his 
injury in service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
claim seeking service connection a VA medical examination is 
necessary when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The Court held 
that the determination as to when a VA examination/medical 
opinion is necessary is a low threshold requirement.  

Here, given the coccyx injury in service (for which service 
connection has been established), the Veteran's testimony of 
low back pain and sciatica since service, and the post-
service diagnosis of lumbar disc disease and sciatica, the 
low threshold requirement under McLendon is met.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
be examined by an appropriate physician(s) to 
determine whether he at least as likely as 
not (a 50 percent or better probability) has 
a low back disability that is related to his 
service, including as due to the coccyx 
injury sustained therein (for which service 
connection is established).  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should identify each low back 
disability currently shows, and as to each 
opine whether it is directly related to an 
injury in service, or was caused or 
aggravated by the service-connected coccyx 
injury.  The examiner must explain the 
rationale for all opinions.  

2.  The RO should then readjudicate the 
matter of service connection for a low 
back disability, to include sciatica.  If 
it remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond before the case is returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


